Citation Nr: 1442929	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.  

2.  Entitlement to service connection for an ear disorder to include vertigo.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a sleep disorder to include obstructive sleep apnea.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include a compulsive disorder and depression.  

6.  Entitlement to service connection for recurrent septorhinoplasty residuals.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1980 to October 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Columbia, South Carolina, Regional Office which, in pertinent part, denied service connection for an ear disorder to include vertigo, sleep apnea, and septorhinoplasty residuals.  In March 2009, the Columbia, South Carolina, Regional Office, in pertinent part, denied service connection for hyperlipidemia, tinnitus, a compulsive disorder, and depression.  In September 2012, the Board remanded the Veteran's appeal to the Atlanta, Georgia, Regional Office (RO) so that he could be afforded a hearing before a Veterans Law Judge.  

In July 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues of service connection for sleep apnea, a compulsive disorder, and depression as entitlement to service connection for a sleep disorder to include obstructive sleep apnea and an acquired psychiatric disorder to include a compulsive disorder and depression accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for an acquired psychiatric disorder to include a compulsive disorder and depression and recurrent septorhinoplasty residuals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  At the July 2014 Board hearing, the Veteran expressly withdrew his substantive appeal from the denial of service connection for hyperlipidemia.  

2.  At the July 2014 Board hearing, the Veteran expressly withdrew his substantive appeal from the denial of service connection for an ear disorder to include vertigo.  

3.  Tinnitus originated during active service.  

4.  Obstructive sleep apnea originated during active service.  


CONCLUSION OF LAW

1.  The issue of service connection for an ear disorder to include vertigo has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).  

2.  The issue of service connection for hyperlipidemia has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).  

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hyperlipidemia and an Ear Disorder to include Vertigo 

At the July 2014 videoconference hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew his substantive appeal from the denial of service connection for both hyperlipidemia and an ear disorder to include vertigo.  

A veteran or his accredited representative may withdraw the veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal from the denial of service connection for both hyperlipidemia and an ear disorder to include vertigo.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


II.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for tinnitus and obstructive sleep apnea.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  


III.  Service Connection

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A.  Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he manifested the claimed disorder during active service.  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  

At a November 2007 examination conducted for VA, the Veteran complained of tinnitus.  He reported that he had fired weapons while wearing hearing protection during active service and initially manifested tinnitus in 1999.  The Veteran was diagnosed with bilateral tinnitus.  The examining physician opined that "[t]he etiology of bilateral tinnitus is due to noise exposure in the military because the onset of tinnitus occurred while in the military after chronic loud noise exposure despite the use of hearing protection."  

In his July 2008 informal claim for service connection, the Veteran reported that his bilateral tinnitus had been initially manifested during active service.  

The service treatment records make no reference to tinnitus or ringing of the ears.  The Veteran reported that his tinnitus had begun in 1999 during active service.  The Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  The report of the November 2007 examination conducted for VA states that the Veteran's tinnitus was manifested as the result of his in-service noise exposure.  In the absence of any competent evidence to the contrary, the Board finds that service connection for tinnitus is warranted.  

B.  Obstructive Sleep Apnea

The Veteran asserts that service connection for obstructive sleep apnea is warranted as the claimed disorder was initially manifested by in-service snoring.  

The Veteran's service treatment records do not refer to obstructive sleep apnea or other recurrent sleep disorder.  The service clinical documentation does reflect that the Veteran complained of snoring.  An August 1993 treatment record states that the Veteran reported snoring.  Assessments of interior and exterior nasal deformities and snoring were advanced.  
An April 2004 physical evaluation from L. Chien, M.D., states that the Veteran complained of loud snoring at night; choking himself; and excessive daytime sleepiness.  He presented a family history of sleep apnea.  The Veteran was diagnosed with "obstructive sleep apnea syndrome with loud snoring and choking."  

Written statements from service comrades dated in July 2008 convey that they had travelled with the Veteran and shared adjacent sleep accommodations during active service.  The individuals recalled that the Veteran snored so loudly during their joint business trips that he would wake himself up; awake choking; and keep everyone else up at night.  The Board finds that the lay statements are competent and credible as to the Veteran's in-service snoring.  

A July 2008 physical evaluation from Dr. Chien conveys that: the Veteran was diagnosed with obstructive sleep apnea; "2 years before his retirement from the military, he already had sleep apnea from a conservative estimation;" "the patient had a deviated nasal septum and was operated on in 1993;" and "this was associated with sleep apnea."  

At a January 2012 examination conducted for VA, the Veteran was again diagnosed with obstructive sleep apnea.  The examining physician opined that it "is less likely as not that the Veteran's obstructive sleep apnea is service-connected as there are no medical records showing diagnosis or treatment for the condition while Veteran was still in service."  The physician noted that while "[t]here is a complaint of snoring in 1993, however, it is more likely related to nasal deformity and sinus problem rather than sleep apnea."  The examiner provided no factual basis for his attribution of the Veteran's in-service snoring to his nasal disability rather than his subsequently diagnosed obstructive sleep apnea.  

The service treatment records reflect that the Veteran complained of snoring.  While the report of the January 2012 examination conducted for VA conveys that such snoring was attributable to the Veteran's post-operative nasal disabilities and determined that the Veteran's obstructive sleep apnea was less likely as not related to active service, Dr. Chien concluded that the obstructive sleep apnea was initially manifested during active service.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's obstructive sleep apnea arose during active service.  Upon a resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The issue of service connection for hyperlipidemia is dismissed.  

The issue of service connection for an ear disorder to include vertigo is dismissed.  

Service connection for tinnitus is granted.  

Service connection for obstructive sleep apnea is granted.  


REMAND

The Veteran asserts that service connection for an acquired psychiatric disorder is warranted as he was seen for a compulsive disorder and depression during active service.  The accredited representative advances that the Veteran continues to suffer from the same psychiatric disabilities.  She requests that the Veteran's appeal be remanded to the AOJ so that the Veteran can be rescheduled for a VA psychiatric examination.  

The Veteran's service treatment records reflect that he was seen for a compulsive disorder and depression during active service.  The Veteran was scheduled for a January 2012 psychiatric evaluation to be conducted for VA.  Unfortunately, he failed to appear for the examination.  The accredited representative has indicated that the Veteran is willing to appear for a rescheduled psychiatric examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, additional action should be taken to schedule the Veteran for the requested VA psychiatric examination.  

In January 2009, the Veteran submitted a timely notice of disagreement (NOD) with the denial of service connection for recurrent septorhinoplasty residuals.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the VA psychiatric evaluation conducted in order to determine the nature and severity of his claimed acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's in-service psychiatric complaints; or otherwise originated during active service.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

2.  Issue a SOC to the Veteran and his accredited representative which addresses his entitlement to service connection for recurrent septorhinoplasty residuals.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The Veteran should be advised that the issue will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.    

3.  Then readjudicate the issue of service connection for an acquired psychiatric disorder to include a compulsive disorder and depression.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


